Citation Nr: 0205529	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  96-22 466	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for hearing loss 
of the right ear.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty for 15 years and three 
months, including from December 1967 to December 1977, and in 
the Army National Guard.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1995 rating 
decision, in which the Department of Veterans Affairs (VA) 
Medical and Regional Office Center in Togus, Maine, denied 
entitlement to service connection for PTSD and tinnitus, and 
entitlement to a compensable evaluation for hearing loss of 
the right ear.  In July 1996, the Regional Office in 
Manchester, New Hampshire (RO), granted the veteran service 
connection for tinnitus, and in June 2000, the Board affirmed 
the RO's denial with regard to the claims of entitlement to 
service connection for PTSD and entitlement to a compensable 
evaluation for hearing loss of the right ear.  

The veteran appealed the Board's June 2000 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  In an 
informal brief received at the Court in March 2001, the 
veteran indicated that he had additional evidence to submit, 
that he was appealing the denial of service connection for 
PTSD and Finding of Fact # 3 in the Board's decision.  In 
April 2001, based on an Appellee's Motion for Remand and to 
Stay Further Proceedings, the Court vacated the Board's June 
2000 decision and remanded the matters to the Board for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107). 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all evidence necessary for the equitable disposition of those 
claims.

2.  The veteran has level I hearing acuity in his right ear 
and is not totally deaf in his nonservice-connected left ear.

3.  The veteran was not engaged in combat in service.  

4.  The veteran does not have PTSD attributable to military 
service or to any incident of active service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hearing 
loss of the right ear have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (as in 
effect prior to June 10, 1999), as amended by 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (as in effect from June 10, 1999).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.304(f) (2001), as amended by 66 Fed. 
Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for PTSD and whether he is 
entitled to a compensable evaluation for hearing loss of the 
right ear.  The Board denied the veteran these benefits in 
June 2000, and the veteran appealed this decision to the 
Court.  

While the veteran's appeal was pending, Congress passed 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances the VA's duties to notify 
a claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West Supp. 2001).  Further, 
during the pendency of this appeal, in August 2001, the VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective for all 
claims filed on or after August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not developed 
the veteran's claims pursuant to the VCAA.  However, as 
explained below, prior to the enactment of the VCAA, the RO 
took action that is consistent with the notification and 
assistance provisions of the VCAA.  In addition, the RO has 
not considered the veteran's claims pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO found the 
veteran's PTSD claim to be well grounded and denied it on its 
merits.  The RO's decision in this regard is thus consistent 
with the VCAA, which eliminates the need for a claimant to 
submit a well-grounded claim and requires an adjudicator to 
proceed directly to an adjudication of the merits of a 
service connection claim (provided the adjudicator finds that 
the VA has fulfilled its duties to assist and notify).  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claims and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  For 
instance, in a letter dated October 1994, the RO requested 
the veteran to complete a PTSD questionnaire detailing each 
of his alleged stressors.  In addition, in rating decisions 
dated April 1995, July 1996, July 1998 and September 1998, 
letters notifying the veteran of those decisions, a statement 
of the case issued in April 1996, and supplemental statements 
of the case issued in July 1996, June 1997, September 1997, 
July 1998, September 1998 and January 2000, the Medical and 
Regional Office Center in Togus, Maine, and the RO informed 
the veteran of the reasons for which his claims had been 
denied and of the evidence needed to substantiate his claims, 
notified the veteran of all regulations pertinent to his 
claims, and provided him an opportunity to submit additional 
evidence and to present additional argument, including in the 
form of hearing testimony, in support of his claims.  
Finally, in decisions dated August 1999 and June 2000, the 
Board explained to the veteran the reasons for which the 
claims could not be granted and elaborated on the evidence 
needed to substantiate the claims.  There is simply no other 
information the RO or the Board could provide the veteran to 
assist in the development of his claims. 

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as 
amended at 38 U.S.C. § 5103A).  For instance, the RO secured 
and associated with the claims file all evidence identified 
by the veteran as being pertinent to his claims, including VA 
and private outpatient treatment records.  The RO also 
secured and associated with the claims file service personnel 
records pertinent to the veteran's PTSD claim.  In December 
2001, the veteran through his representative, submitted 
additional statements from individuals who had served with 
him in 1977 and a waiver of RO review.  Following the April 
2001 vacate of the Board's June 2000 decision the veteran has 
not submitted or identified any additional medical evidence 
that he has PTSD.  The Board is not aware of the existence of 
any other outstanding evidence that needs to be obtained in 
support of the veteran's claims.  In addition to obtaining 
all pertinent evidence, the RO developed the medical record 
to the extent necessary to decide the veteran's claims.  In 
March 1995, November 1999 and December 1999, the RO afforded 
the veteran VA PTSD and audio examinations, during which VA 
examiners discussed the nature and etiology of the veteran's 
psychiatric complaints and tested the severity of his hearing 
loss. 

The Court has held that the VCAA does not require remand of 
all claims pending on its effective date.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001); see also Wensch v. 
Principi, 15 Vet. App. 362, 367-68 (2001) (holding that when 
there is extensive factual development in a case, including 
in the record on appeal and in a detailed Board decision, and 
further assistance would not aid in substantiating a claim, 
the VCAA is inapplicable).  Inasmuch as the RO and the Board 
have notified the veteran of the evidence needed to 
substantiate his claims and have obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of those claims, a Remand to comply with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran). 

I.  PTSD

The veteran seeks service connection for PTSD.  He claims 
that he developed this disorder as a result of stressors 
experienced during his three periods of active duty in 
Vietnam, from August 1966 to March 1968, in Pleiku, from 
August 1970 to October 1971, in Cam Ranh Bay, and from 
November 1971 to April 1972, in Nha Trang, when he served as 
a traffic analyst and had classified duties.  These stressors 
include: (1) being exposed to shelling; (2) witnessing four 
or five dead Viet Cong sappers caught in concertina wire 
after attempting to breach the perimeter of the veteran's 
camp; (3) witnessing one particular sapper who had taken a 
direct rocket hit in the abdomen and was blown apart at the 
waist; (4) hearing about a Navy chief getting killed shortly 
before his tour of duty expired; (5) having to wait at an 
airfield during the Tet Offensive; and (6) feeling threatened 
by up to 30 Vietnamese children, who surrounded the veteran 
and his friend in downtown Pleiku.  

The veteran's service personnel records, including a DD Form 
214, indicate that the veteran's military specialty was 
administration specialist.  His DA Form 20 shows that he 
served approximately 36 months in Vietnam, that during his 
tours in Vietnam, his principal duties were traffic analyst, 
senior signals intelligence analyst, and intelligence 
analyst, and that he served primarily with a radio research 
company. 

The veteran has testified at three hearings in support of his 
PTSD claim.  During one such hearing, held in February 1999, 
he reported that he had not engaged in combat.  His service 
personnel records, which reflect that the veteran received no 
award or medal evincing combat, support this fact.  The 
veteran has submitted statements from two fellow servicemen 
attesting to the following facts: (1) while stationed at 
Pleiku, the base was subjected to life-threatening mortar and 
rocket attacks by sappers; and (2) while stationed at Cam 
Ranh Bay from February 1971 to February 1972, the bunkers 
used to protect the servicemen from rocket and mortar attacks 
were located adjacent to the barracks and were designed with 
very little headroom, thereby necessitating the servicemen to 
crouch for long periods of time after being alerted to 
incoming rounds or sapper activity.  In December 2001, the 
veteran submitted numerous statements from fellow servicemen 
attesting to the competency, dedication, fairness and 
compassion of the veteran as a platoon sergeant.  These 
statements were dated in December 1977 and the individuals 
related that they were members of the 14th Engineer 
Battalion.  The veteran's DD Form 214 reflects that this unit 
was the veteran's last duty assignment in December 1977 in 
FT. Ord, California.  There is no reference to any stressors 
or PTSD.  

The regulation governing this type of claim, 38 C.F.R. § 
3.304(f), was amended while the veteran's appeal was pending, 
effective March 7, 1997.  The amendment serves primarily to 
codify the Court's decision in Cohen v. Brown, 10 Vet. App. 
128 (1997) and to bring 38 C.F.R. § 3.304(f) in line with the 
governing statute, 38 U.S.C.A. § 1154(b) (West 1991), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.  As previously indicated, 
where the law or regulations change while an appeal is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas, 1 Vet. 
App. at 312-313.  In this case, the RO did not notify the 
veteran of the change in regulation or consider the veteran's 
PTSD claim under both the former and revised regulations.  
However, because the old and new criteria for evaluating PTSD 
claims are substantially the same, neither version of the 
regulation is more favorable to the veteran. 

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304 (1996).  Under the revised regulation, the veteran 
must submit medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2001). 

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).  

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carleton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot ... establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

In this case, as discussed below, the record fails to satisfy 
the first element of a PTSD claim under 38 C.F.R. § 3.304, 
because although it shows that the veteran has been diagnosed 
with PTSD, it also reflects that the preponderance of the 
evidence is against a finding that the veteran has this 
disability. 

According to this evidence, the veteran first expressed 
complaints related to his mental state prior to active duty.  
In July 1962, subsequent to reporting pre-service episodes of 
depression, excessive worry and nervous trouble on an 
application to the U.S. Military Academy, the veteran 
underwent psychiatric observation.  No psychiatric disorder 
was found, and during the remainder of the veteran's periods 
of active service, the veteran only once expressed additional 
complaints related to his mental state.  This occurred in 
April 1970, and an examiner related these complaints to 
medication side effects.  In May 1973, an examiner clinically 
evaluated the veteran's psyche as normal.

From 1977, when the veteran was discharged from active duty, 
to 1993, the veteran did not seek treatment for complaints 
related to his mental state.  In 1994, personnel dealing with 
VA vocational rehabilitation referred the veteran to a 
Readjustment Counseling Therapist at the Vet Center.  In 
February 1994, that therapist submitted a succinct note 
indicating that the veteran attended counseling sessions 
weekly and suffered from PTSD.  In addition, he submitted 
contemporaneous VA progress notes reflecting that the veteran 
was struggling with substance abuse issues and issues related 
to his service.  In July 1994, the therapist indicated that 
the veteran's PTSD was undiagnosed, and in August 1994, he 
indicated that the veteran had PTSD symptoms that were enough 
for a diagnosis.

During a visit with the therapist in September 1994, the 
veteran reported problems with self-control, self-destructive 
behavior and domestic violence, difficulty sleeping due to 
night sweats, and a tendency to isolate himself from others.  
The therapist noted that the veteran had served in Vietnam 
for 41 months as an intelligence analyst and had been exposed 
to mortar and rocket attacks and snipers.  The therapist 
concluded that the veteran should be evaluated for PTSD.  
According to VA progress notes dated from September 1994 to 
January 1995, thereafter, the therapist diagnosed PTSD.  

In March 1995, the veteran underwent a VA PTSD examination by 
a licensed physician.  During this examination, the examiner 
questioned the veteran thoroughly with regard to his 
complaints, including his experiences in service, and medical 
history and conducted a mental status evaluation.  Based on 
the veteran's responses and clinical findings, the examiner 
indicated that the possibility of PTSD was remote.  He 
explained that the only psychiatric diagnosis that could be 
rendered was mild depression, which the veteran suffered as a 
result of his recent difficulties with his girlfriend and 
mother, whose health was failing, and the jail time he 
served.  He noted that, at most, the veteran had situational 
difficulty or dysthymia.  He diagnosed alcohol abuse in 
partial remission and situational disorder with mild 
depression.  

In June 1995, the therapist from the Vet Center submitted 
another letter indicating that he had been counseling the 
veteran since January 1994, and reiterating that the veteran 
suffered from PTSD, delayed, which was causing a big barrier 
in his life vocationally and emotionally.  The same month, 
the Acting Director of a VA substance abuse treatment program 
submitted a letter indicating that the veteran had been 
undergoing counseling for substance abuse since February 
1994, but was no longer interested in continuing this 
counseling because he preferred to explore PTSD issues with 
the therapist at the Vet Center.

In July 1995, the veteran sought treatment for his foot at a 
VA Medical Center, at which time he reported that he was 
having nightmares related to his service.  The examiner 
diagnosed, in part, questionable PTSD, and referred the 
veteran to a mental health clinic.  The veteran visited this 
clinic the next month, but the examiner rendered no 
diagnosis.  The veteran returned to the clinic in October 
1995, but again, the examiner rendered no diagnosis.

In September 1997, the veteran was referred to the VA Medical 
Center Research Service, where a social worker and a licensed 
physician conducted an evaluation.  On this date, the 
examiners performed the Structured Clinical Interview for 
DSM-IV disorders, which reflected that the veteran had past 
major depressive disorder, current dysthymic disorder, past 
alcohol dependence, and lifetime and current social phobia.  
PTSD was not listed.  The examiners also performed a 
Clinician Administered PTSD Scale, on which the veteran 
scored 67 (on a scale of 0 to 136 with a suggested cutoff of 
65 for a diagnosis of PTSD), which reflected PTSD.   

In November 1999, the veteran underwent another VA PTSD 
examination.  Prior to this examination, the examiner 
reviewed the entire claims file.  During this examination, he 
questioned the veteran thoroughly with regard to his 
complaints and medical history and conducted a mental status 
evaluation.  Based on the veteran's responses and clinical 
findings, the examiner diagnosed major depressive disorder, 
recurrent, and alcohol abuse, full sustained remission.  He 
related that, specific to PTSD symptomatology, the veteran 
had not reported recurrent and intrusive distressing 
recollections of events experienced in Vietnam.  He did not 
report a tendency to act or feel as if traumatic events were 
recurring, or intense psychological distress and 
physiological reactivity when exposed to events that 
resembled scenes from the past.  He noted that the veteran 
had failed to demonstrate symptoms clustered under either 
DSM-III-R or DSM-IV's criteria C and D for PTSD.  The 
examiner indicated that his diagnoses were consistent with 
those rendered by the March 1995 VA examiner who stated that 
the possibility of PTSD was remote and that a review of that 
examiner's notes suggested no symptoms related to PTSD, and 
that the veteran was not in treatment for his alleged 
condition.  

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran has PTSD.  The Board must therefore weigh the 
probative value of these opinions.  The probative value of a 
medical opinion is based on the physician's personal 
examination of the patient, his knowledge and skill in 
analyzing the data, and the medical conclusion that he 
reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The credibility and weight to be attached to an opinion is 
within the province of the Board as an adjudicator.  See 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993). 

According to the aforementioned evidence, five individuals 
have evaluated the veteran's mental state and rendered 
psychiatric diagnoses.  Of the evidence of record, the Board 
accords the greatest weight to the opinions offered by the VA 
examiners who evaluated the veteran in March 1995 and 
November 1999.  These examiners both ruled out a diagnosis of 
PTSD.  

Due to his training and status as a licensed physician, the 
VA examiner who conducted the March 1995 examination clearly 
has the most knowledge with regard to psychiatric disorders 
and the requisite skill to analyze the data and render a 
proper diagnosis.  Moreover, prior to rendering his 
diagnoses, he thoroughly questioned the veteran with regard 
to his complaints and medical history, and conducted a 
comprehensive mental status evaluation.  The VA examiner who 
conducted the November 1999 examination reviewed the entire 
claims file, including the service medical records, post-
service medical records and hearing transcripts, before 
thoroughly questioning the veteran with regard to his 
complaints and medical history and conducting a comprehensive 
mental status evaluation.  Moreover, given that this examiner 
conducted the most recent PTSD examination, he is in the best 
position to evaluate the veteran's current psychiatric 
symptomatology.  Finally, both the March 1995 and November 
1999 examiners expressed the rationale on which they based 
their opinions and rendered diagnoses that are consistent 
with the letter submitted by the Acting Director of the VA 
substance abuse treatment program.  That letter confirms 
treatment for alcohol abuse in 1994 and 1995.  

The Board accords less weight to the findings of the social 
worker and VA physician who evaluated the veteran in 
September 1997 and the Readjustment Counseling Therapist who 
counseled the veteran in 1994 and 1995.  First, none of these 
findings is based on a review of the veteran's claims file.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Second, although the 
September 1997 report is signed, in part, by a licensed 
physician, it is internally inconsistent.  According to this 
report, the veteran's clinical administered PTSD scale was 
two points over the cutoff score for PTSD, and thus supported 
a PTSD diagnosis.  However, the results of the structured 
clinical interview did not support a diagnosis of PTSD.  
Rather, the results supported diagnoses of major depressive 
disorder, dysthymic disorder, past alcohol dependence, and 
social phobia.  Third, the therapist who counseled the 
veteran in 1994 to 1995 does not appear to have any special 
knowledge with regard to the field of mental disorders.  
Moreover, while counseling the veteran, the therapist was 
equivocal in rendering diagnoses.  For instance, in February 
1994, he diagnosed PTSD, while in July 1994, he indicated 
that the veteran's PTSD was undiagnosed.  In addition, in 
August 1994, he indicated that the veteran's PTSD symptoms 
were "enough for a diagnosis," but in September 1994, he 
indicated that the veteran should be evaluated for PTSD.  The 
therapist never expressed the rationale on which he based his 
conflicting opinions.  Finally, he indicated on more than one 
occasion that the veteran had been struggling with a severe 
alcohol abuse problem.  His notations in this regard are 
consistent with the alcohol abuse diagnoses rendered by the 
VA PTSD examiners in March 1995 and November 1999 who 
concluded that he veteran did not have PTSD. 

The Board has considered the oral and written testimony of 
the veteran and the numerous lay statements of record.  
However, the matter to be addressed in this case involves 
interpretation of medical evidence and analysis of diagnoses.  
The veteran and the fellow servicemen who submitted 
statements are lay persons untrained in the fields of 
medicine and/or psychiatry and are not competent to interpret 
medical evidence or to diagnose a mental disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Therefore, their statements are 
insufficient to establish that the veteran has PTSD.  In 
August 1999, following the Board's remand, the RO wrote to 
the veteran and requested him to submit additional evidence 
or treatment reports in support of his claim.  The veteran 
did not respond to this request.  In his informal brief to 
the Court in March 2001 the veteran wrote that he was 
appealing the Board's finding of fact # 3, that he did not 
have PTSD attributable to military service or to any incident 
of active duty, and that he had additional evidence to 
submit.  The additional evidence he submitted consisted of 
statements from individuals he served with in the 14th 
Engineer Battalion while stationed in California in December 
1977.  There was no reference to Vietnam, any stressor events 
in service or that the veteran had PTSD.

While the evidence discussed above includes medical reports 
that the veteran has PTSD, for the reasons that were 
previously noted, the Board finds that the preponderance of 
the evidence is against a finding that he currently has PTSD 
as the result of service and that entitlement to service 
connection for PTSD is not warranted.  The Board considered 
the applicability of the benefit-of-the-doubt doctrine, but 
as the preponderance of the evidence is against his claim it 
is not for application.  The Board concludes that the 
veteran's appeal for service connection must be denied.

II.  Right Ear Hearing Loss

The veteran asserts that his right ear hearing loss is more 
severe than his current evaluation reflects.  In written 
statements and during hearings held in December 1996 and 
February 1999, the veteran reported that he must wear hearing 
aids and that he has difficulty with speech discrimination.  
He has submitted a written statement from his employer, 
apparently a restaurant owner, dated in November 1996.  
Therein, the employer states that, on occasion, the veteran 
has difficulty hearing customer orders during normal 
conversation, and that when background noise is present, he 
frequently does not hear the phone ring or specifics of an 
order.  The veteran has also submitted a statement from a 
fellow serviceman, dated in November 1996, which indicates 
that the veteran had a noticeable hearing loss as of the mid-
1970's.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 


A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

On May 11, 1999, during the pendency of the veteran's appeal, 
the criteria for evaluating defective hearing were revised.  
See 64 Fed. Reg. 25,202-25,210 (1999).  As previously 
indicated, under Karnas, 1 Vet. App. at 313, when a 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  After the Board remanded this case in 
August 1999, the RO issued a supplemental statement of the 
case, which cited and discussed the new regulations.  Since 
then, the veteran has had ample opportunity to advance 
argument and evidence as to the limitations produced by his 
service-connected disability, and consequently, there is no 
prejudice in the Board reviewing this claim on the merits.  
See Bernard v. Brown, 4 Vet. App. at 384.  The Board also 
notes that in the veteran's informal brief to the Court in 
March 2001 he did not advance any argument in regard to his 
claim for an increased compensable rating.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 cycles per second.  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 through 
6110 (as in effect prior to June 10, 1999); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (as in effect from June 10, 1999).  

The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables shown in 38 C.F.R. 
§ 4.85.  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I unless 
the claimant is totally deaf in both ears.  38 C.F.R. §§ 
3.383, 4.85(f); VAOPGCPREC 32-97; 62 Fed. Reg. 63,605 (1997); 
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

In January 1992, the RO granted the veteran service 
connection for hearing loss in the right ear and evaluated 
that disability as noncompensable.  In April 1995, the RO 
continued the noncompensable evaluation assigned the 
veteran's right ear hearing loss, and the veteran appealed 
that decision.

In this case, the veteran most recently underwent a VA audio 
examination in December 1999.  The Board's decision is based 
on the report of this examination. The only other relevant 
report of record is dated in May 1996, when the veteran 
underwent another VA audio examination.  This examination 
produced results so similar to those obtained in December 
1999, the Board's application of the December 1999 test 
results does not affect the outcome of this claim.  In any 
event, as previously indicated, where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. at 58.

During the VA examination in December 1999, an audiometer 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
60
LEFT
10
10
10
25
45

The veteran had average puretone decibel loss of 30 in the 
right ear and 23 in the left ear.  He had speech recognition 
of 96 percent in the right ear and 94 percent in the left 
ear.  The examiner diagnosed mild to moderate severe high 
frequency sensorineural hearing loss in the right ear and 
mild to moderate high frequency sensorineural hearing loss in 
the left ear.

Based on the findings of the VA audio examination, the Board 
finds that the veteran's right ear hearing loss disability 
picture more nearly approximates the criteria for a 
noncompensable evaluation.  The December 1999 VA audio report 
reflects that the veteran has level I hearing acuity in his 
right ear.  Assigning the veteran's nonservice-connected left 
ear hearing loss a Roman Numeral designation of I, as is 
required under 38 C.F.R. §§ 3.383, 4.85(f), given that he is 
not totally deaf in his left ear, these findings satisfy the 
criteria for a noncompensable evaluation under 38 C.F.R. § 
4.85.  Thus, at present, the veteran's right ear hearing loss 
is not of such severity to warrant a compensable evaluation 
under applicable schedular standards.  

This hearing loss is also not sufficiently severe to warrant 
a higher evaluation on an extraschedular basis.  The veteran 
has submitted a written statement from his employer, which 
reflects that the veteran occasionally has difficulty at work 
due to hearing loss.  However, the veteran has not submitted 
any evidence showing that he has lost time from work due to 
this disability.  There is simply no evidence that the 
veteran's right ear hearing loss has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization.  In the absence of such factors, this 
case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards. Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for right ear hearing loss.  In 
reaching its decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2001).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence on record, reasonable doubt could not be resolved in 
the veteran's favor.


ORDER

A compensable evaluation for hearing loss of the right ear is 
denied.

Service connection for PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

